No opinion. Order of the Supreme Court, Westchester County, dated February 4, 1970, affirmed, with $10 costs and disbursements jointly against appellants appearing separately. The making of the order dated February 4, 1970 was, in our view, not only a proper exercise of the Special Term’s discretion but required as a matter of law. By their motions, defendants in effect sought to relitigate matters which had theretofore been decided in this action. Moreover, CPLR 4506, as amended in 1969 (L. 1969, ch. 1147), is not retroactive. It applies only to evidence obtained after June 25, 1969. The alleged eavesdropping evidence sought to be suppressed was procured long before that date.
Munder, Acting P. J., Martuseello, Kleinfeld, Brennan and Benjamin, JJ., concur.